On Rehearing.
DUFOUR, J.
This application was filed more than six *376judicial days after the rendition of the decree in this court.
May 2, 1910.
May 10, 1910, decree Supreme Court.
Upon the suggestion that Act 223 of 1908 extended the delay to fifteen calendar days because of the constitutional declaration that the rules of procedure shall be the same in all appellate courts, so far as applicable, we certified the question to the Supreme Court.
The answer was that the act mentioned was exclusively confined to the Supreme Court, and that the delay for applying for rehearings in the Court of Appeal for Orleans was still six judicial days.
Hence, the present application was not timely and will not be considered.
Application dismissed.